Citation Nr: 1703850	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  10-22 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for left knee strain with degenerative arthritis.

2. Entitlement to an initial rating in excess of 10 percent for left knee instability.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nichols, Counsel


INTRODUCTION

The Veteran had active service from September 1974 to March 1976, and from February 1979 to December 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  This matter was previously remanded by the Board in February 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is warranted at this time primarily to afford the Veteran a new VA knee examination that covers various testing that must be performed pursuant to recent case law.  Without the opportunity to perform these mandatory tests (or an adequate explanation of why such tests cannot be performed), the last VA knee examination of record in November 2015 is inadequate for the purpose of evaluating this Veteran's left knee.  

The Veteran was last provided a VA examination in connection with his service-connected bilateral knee disabilities in November 2015, which is relatively recent. Regardless, subsequent to this examination, the Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016) held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  

The November 2015 VA knee examination does not contain findings from range of motion testing for both knees in passive motion, weight-bearing, and nonweight-bearing situations.  As such, the November 2015 examination is found to be inadequate for rating purposes because the required range of motion findings, to include on active and passive motion and in weight-bearing and nonweight-bearing conditions, were not included.  

Thus, on remand, the Veteran must be afforded a new VA examination in order to obtain adequate information pursuant to Correia regarding the current severity of his left knee disability.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA knee examination to ascertain the current severity of the Veteran's left knee disability on appeal.

The evaluation of the knees should include all necessary testing, specifically range of motion studies.  The examiner should address the range of motion in degrees of flexion and extension and any functional loss due to pain or painful motion as well as weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy.  The examiner must address at what point pain sets.  Any additional functional loss should be expressed in terms of the degree of additional limitation of motion.

In addition, with respect to range of motion testing, this must be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016)).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should determine whether there is instability or recurrent subluxation of the left knee; and if so, this determination should be expressed in terms of slight, moderate, or severe due to either the lateral instability or recurrent subluxation.

The examiner should also provide an opinion concerning the impact of the service-connected disabilities on the Veteran's ability to obtain and maintain substantially gainful employment.  The rationale for all opinions expressed should also be provided.

2. When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  The RO should then readjudicate the Veteran's claims ratings in excess of 30 and 10 percent for left knee strain and instability, respectively, and entitlement to a TDIU.  If the Veteran does not meet the percentage requirements for TDIU, extraschedular consideration should be accomplished in accordance with 38 C.F.R. § 4.16(b) (2016).  If any of the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




